In an accounting proceeding, the objectant appeals from an order of the Surrogate’s Court, Kings County (Scholnick, S.), dated July 15, 1999, which granted the motion of the executor to reargue a prior motion to hold him in contempt, which was determined by an order of the same court dated December 18, 1996, and, upon reargument, vacated that order, and denied her cross motion, inter alia, for sanctions against the attorney for the executor.
Ordered that the order is modified, on the law, by deleting the provision thereof granting the executor’s motion for reargument and substituting therefor a provision denying the motion; as so modified, the order is affirmed, without costs or disbursements, and the order dated December 18, 1996, is reinstated.
The executor’s motion for reargument should have been denied as untimely (see, Hitzig v Borough-Tel Serv., 168 AD2d 276; Fitzpatrick v Cook, 58 AD2d 642). The executor’s contention, made for the first time on appeal, that his motion was in actuality one for renewal and, therefore, was timely, lacks merit (see, J.D. Structures v Waldbaum, 282 AD2d 434; U.S. Reins. Corp. v Humphreys, 205 AD2d 187).
*412On the record made, the Surrogate’s Court properly denied the objectant’s cross motion, inter alia, for sanctions against the attorney for the executor. Ritter, J. P., Krausman, Gold-stein and S. Miller, JJ., concur.